DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 13-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2013/0190600; hereinafter Gupta).
Gupta shows a system and method for retrospective image clip saving for ultrasound imagery ([0062]), the method comprising: repeatedly acquiring different ultrasound image clips of a single view of a target feature through an ultrasound imaging probe of an ultrasound imaging system ([0062]; storing each of the acquired different ultrasound image clips in a buffer of the ultrasound imaging system (stored in data repository; [0037]); assigning a value to each of the image clips according to a measured characteristic of a corresponding one of the image clips (metric/score; [0041]); activating a save-best-clip mode of the ultrasound imaging system; and, responsive to the activation of the save-best-clip mode, comparing each of the acquired different ultrasound image clips in the buffer based upon respective measured characteristics, identifying at least one of the acquired different ultrasound image clips demonstrating an optimal value for the measured characteristic and saving in memory of the ultrasound imaging system, the identified at least one of the acquired different 
Also, wherein the measured characteristic is a number of visible anatomical structures known to be present in the target feature ([0068]-[0075]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Rafter et al. (US 6503203; hereinafter Rafter).
Gupta shows the invention substantially as described in the 102 rejection above.

Rafter discloses an automated ultrasound system for performing imaging studies.  Rafter teaches setting a threshold period of time over which the acquired different ultrasound image clips are to be acquired;  17initiating a timer upon acquiring a first one of the acquired different ultrasound image clips; and, performing the activating of the save-best-clip mode subsequent to the timer surpassing the threshold period of time (an automated imaging system which advances to the next step of the imaging process after passage of a certain amount of time; column 10, lines 38-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gupta to select the optimal image, based upon the imaging scan having passed a certain amount of time as taught by Rafter, in order to automate the system to select after a set amount of time, and to avoid inaccuracies due to the user determining on their own the best time to end the scan and select the best image.

Claims 3-4, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio).
Gupta shows the invention substantially as described in the 102 rejection above.

Profio discloses systems and methods for adaptive imaging systems.  Profio teaches wherein the identifying of the at least one of the acquired different ultrasound image clips comprises identifying one of the different ones of the acquired different ultrasound image clips of minimum quality for the single view having a longest duration (determining image quality based on “performance information corresponding to the scan”, which includes a measured performance such as the time to acquire the scan; [0031]-[0032]; furthermore, as the ultrasound images are used/selected they are considered to be of a minimum acceptable quality level); wherein during the storing of each of the acquired different ultrasound image clips in the buffer, for each one of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gupta to utilize scan time as an image quality factor as taught by Profio, as there is a known connection between scan time and image quality and therefore by the processing system accounting for scan time, determining a more accurate quality score.  For example, rather than acquiring one data point at a single point in time, it is known that acquiring a plurality of data over time increases quality, as the plurality of data over time more accurately represents the patient’s state as compared to a single instant in time.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Lee et al. (US 2017/0090694; hereinafter Lee).

Gupta fails to show responsive to the saving in memory of the ultrasound imaging system, of the identified at least one of the acquired different ultrasound image clips in correspondence with the single view, erasing all the acquired different ultrasound image clips in the buffer, repeatedly acquiring new ultrasound image clips of the single view of the target feature through the ultrasound imaging probe of the ultrasound imaging system, storing each of the acquired new ultrasound image clips in the buffer of the ultrasound imaging system and activating the save-best-clip mode for the acquired new ultrasound image clips in the buffer.  
Lee discloses a method and apparatus for displaying an ultrasound image.  Lee teaches responsive to the saving in memory of the ultrasound imaging system, of the identified at least one of the acquired different ultrasound image clips in correspondence with the single view, erasing all the acquired different ultrasound image clips in the buffer, repeatedly acquiring new ultrasound image clips of the single view of the target feature through the ultrasound imaging probe of the ultrasound imaging system, storing each of the acquired new ultrasound image clips in the buffer of the ultrasound imaging system and activating the save-best-clip mode for the acquired new ultrasound image clips in the buffer (cine buffer deletes old frames when acquiring new ones; [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gupta to utilize a buffer which erases old data as taught by Lee, as this ensures that older data which is no longer useful is removed rather than occupying the storage space.

s 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Fonte et al. (US 8824752)
Gupta shows the invention substantially as described in the 102 rejection above.
Gupta fails to show wherein the measured characteristic is a highest measured quality of each of the image clips in respect to a particular disease specified for diagnosis in the ultrasound imaging system.  
Fonte discloses methods and systems for assessing image quality.  Fonte teaches wherein the measured characteristic is a highest measured quality of each of the image clips in respect to a particular disease specified for diagnosis in the ultrasound imaging system (image quality enables/prevents identification of disease; column 14, lines 30-51).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gupta to measure quality in regards to a disease as taught by Fonte, as this will ensure that the image quality is suitable to allow for identification/absence of the particular disease being observed in the ultrasound images.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793